Citation Nr: 0110366	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in June 1960 
following 8 years and 3 months of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


FINDINGS OF FACT

1.  Service connection is in effect for left leg and foot 
weakness, secondary to encephalitis, 40 percent disabling; 
schizophrenic reaction, simple type, 30 percent disabling; 
left arm weakness, 20 percent disabling; facial weakness, 
zero percent disabling; residuals of fracture of the left 
ankle, zero percent disabling; and residuals of an injury to 
the nose and face, with a fracture of the nasal bone and 
lacerating wounds, zero percent disabling.  The total 
combined rating is 70 percent from March 14, 1994.

2.  The veteran has a sixth grade education and worked last 
as a security guard from 1970 to 1989.  

3.  The veteran's service connected disabilities alone do not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities are not 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 
3.321, 3.340, 3.341, 4.16, 4.18 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
disability, when it is satisfactorily shown that he or she is 
unable to secure further employment.  Where disabilities are 
shown to be static in nature, a showing of continuous 
unemployability from the date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims and, if the employment was 
occasional, intermittent, try-out, or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
38 C.F.R. § 4.18 (2000).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

In the present case, the evidence of record indicates that 
the veteran attained the rank of airman first class and that 
he served as a fire protection specialist during active duty.  
He had acute encephalitis and paralysis agitans from 1957 to 
1958 resulting in weakness in his left lower and left upper 
extremities.  He was injured in an automobile accident in 
July 1959, fracturing his nose.  In 1960, schizophrenic 
reaction, simple type, chronic, moderate was diagnosed.  
Since his discharge from active service, he had worked as a 
night watchman security guard from 1970 to 1989.  Notably, in 
a May 1981 statement, the veteran's physician directed a 
written statement to the VA in which it was stated that the 
veteran had had paralysis agitans for several years but had 
in the past been able to work with it since it was mild.  The 
physician went on to opine that the veteran  "has become 
completely incapable of work and working would be dangerous 
for him."  According to the evidence, the veteran continued 
to work until 1989.  In a February 1995 VA examination 
report, it was noted by history, that the veteran retired 
from his position as a security guard because he was not able 
to walk long periods and could not take the job any more.  

Service connection is in effect for left leg and foot 
weakness, secondary to encephalitis, 40 percent disabling; 
schizophrenic reaction, simple type, 30 percent disabling; 
left arm weakness, 20 percent disabling; facial weakness, 
zero percent disabling; residuals of fracture of the left 
ankle, zero percent disabling; and residuals of an injury to 
the nose and face, with a fracture of the nasal bone and 
lacerating wounds, zero percent disabling.  The total 
combined rating is 70 percent from March 14, 1994.  He thus 
meets the percentage requirements of 38 C.F.R. § 4.16(a).

The Board has reviewed the entire record and finds no 
evidence that the veteran's service-connected disabilities, 
standing alone, render him incapable of securing or following 
a substantially gainful occupation.  The medical evidence 
demonstrates that the veteran manifests left leg and left arm 
motor weakness, requiring the use of a walking cane for 
support.  He claims that he can only walk about 200 yards.  
The medical evidence also documents that the veteran's 
schizophrenia, undifferentiated type has been assessed as 
mild.  A Global Assessment of Functioning of 65 was assigned 
following a November 1999 VA psychiatric examination, which 
was said by the examiner to equal mild social and 
occupational impairment to the veteran's service-connected 
psychosis.  The seriousness of the veteran's service-
connected disabilities as demonstrated in the medical 
evidence, is reflected in his overall combined evaluation of 
70 percent.  Yet, nowhere does the veteran contend, nor does 
the record establish, that he is precluded from sedentary 
labor.  The record does not show that the veteran has any 
other specialized training or education, nonetheless, he was 
employed by the same company as night watchman for more than 
19 years, nine of which followed an assessment by his 
personal physician that he was completely incapable of work 
due to his service-connected paralysis agitans.   

It has further not been established that the veteran was 
terminated from his employment because of his service-
connected disabilities.  Rather, the evidence shows that he 
voluntarily retired after 19 years of continuous service 
because he was unable to walk long periods.  Finally, it is 
not contended, nor shown in the evidence, that his employment 
was occasional, intermittent, try-out or otherwise 
unsuccessful.  Hence, he is not considered unemployable under 
38 C.F.R. § 4.18.

The claims file contains no statements from past or potential 
employers, and no medical expert opinions or findings stating 
that the veteran is unemployable because of his service-
connected disabilities, save the 1981 statement by the 
veteran's personal physician, which proved by history to be 
incorrect.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2000).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required frequent 
treatment, nor has he required hospitalization, for his 
service-connected disabilities.  Hence, the evidence cannot 
establish that the service-connected disabilities, alone, 
interfere markedly with his employment so as to make 
application of the schedular criteria impractical.  As a 
whole, the evidence does not show that the impairment 
resulting solely from his service-connected disabilities, 
warrant extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from these service-connected disabilities is 
adequately compensated by the evaluations assigned.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) (2000) is not warranted.

It is apparent from the record that the veteran has a number 
of disorders which, in combination, are considerably 
disabling.  Based on the description of the impairments due 
to the service-connected disabilities, as contained in the 
medical evidence of record-including treatment records and 
examination reports, the Board simply cannot find that the 
veteran's service-connected disabilities, standing alone, are 
so severe as to render him unable to secure and follow a 
substantially gainful occupation.  The veteran's current 
combined disability evaluation of 70 percent contemplates 
significant industrial impairment resulting from his service 
connected disabilities.  However, the record contains no 
evidence that such disabilities result in impairment of his 
intellectual functioning or would, by itself, prevent him 
from engaging in sedentary employment.

The record does not reflect any unusual circumstances that 
place the veteran in a different position than other veterans 
with the same disability rating.  Accordingly, the Board 
concludes that he is not entitled to a total rating for 
compensation based on unemployability pursuant to either 38 
C.F.R. § 4.16 or 38 C.F.R. § 3.321(b) (2000).




ORDER

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied.




		
	MARY GALLAGHER 
	Member, Board of Veterans' Appeals



 

